Citation Nr: 0330377	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle fracture, distal fibular and distal tibiofibular joint 
with degenerative joint disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1981 to June 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in March 2001 and a 
substantive appeal was received in March 2001.

By rating decision in May 2003, the RO denied entitlement to 
a separate evaluation for arthritis of the right ankle and 
also found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for hip and knee pain as secondary to the already 
service-connected residuals of right ankle fracture, distal 
fibular and distal tibiofibular joint with degenerative joint 
disease.  The veteran was notified of this determination by 
letter dated in June 2003.  However, it does not appear that 
a notice of disagreement has been received to initiate an 
appeal from the May 2003 rating decision, and the issues 
addressed in that rating decision are therefore not in 
appellate status at this time.  See generally 38 U.S.C.A. 
§ 7105 (West 2002). 


REMAND

The most recent supplemental statement of the case was issued 
in June 2003.  In October 2003, the veteran submitted 
additional evidence in the form of witness statements.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that the veteran has the right to have all 
new evidence reviewed in the first instance by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The veteran has not waived 
preliminary review by the RO, and the case must therefore be 
returned to the RO for that purpose.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all evidence 
received since the most recent 
supplemental statement of the case) and 
determine if the benefit sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




